DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 1, 2022.  Claims 1-12 and 15 have been amended.  Claims 17-20 are canceled.  Claims 21-25 are added.  Claims 1-15 and 21-25 are pending and have been examined.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15, 21-25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 12 and 25 the subject matter “identifying user intents using separately trained models with corresponding training data,” is not described in the specification how the user intent detection control logic identifies user intents using separately trained models with corresponding training data.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP §2161.01(I).  Claims 2-11 and 13-15, 21-24 by being dependents of claims 1 and 12 respectively are also rejected.
In Claim 1 the subject matter “applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents,” is not described in the specification how the user intent detection control logic applies dynamic confidence scaling for combining the modules using statistical information computed about each module being combined.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP §2161.01(I).  Claims 2-11 and 13-15, 21-24 by being dependents of claims 1 and 12 respectively are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 21 recite the limitations “analyzing the groups by separating training data into an inside domain data size and outside domain data size for each group.”  The claims do not define what an inside domain or an outside domain are, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the claims are indefinite because the specification does not clearly redefine the term domain.  Claims 7 and 22 by being dependents of Claims 6 and 17 are also rejected.
Claims 7 and 22 recite the limitations “applying a first weighting for the inside domain data size and applying a second weighting for outside domain data size for each group.”  The claims neither the specification does not disclose what an inside domain or an outside domain are.  As such the claims are indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-11 13-15, 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a system which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: identifying user intents using separately trained models with corresponding training data; applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules; and applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents.  These limitations entail commercial interactions because they describe marketing or sales behaviors; business relations; managing personal behavior or interactions between people, including following rules or instructions; as well as, mathematical formulas, equations and calculations, and are thus, directed towards the abstract groupings of Certain Methods of Organizing Human Activity, and/or Mathematical Concepts in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of one or more processors; a system memory coupled to the one or more processors, the one or more processors configured to implement, which is recited at a high level of generality and is the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  The additional element does not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to one or more processors, and a system memory, which does not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-11, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 12-15 and 21-25 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1, 12 and 25 recite “to classify the training data into groups and modules;” “to identify user intents.”  These clauses do not recite a step to be performed to achieve the expected result; i.e. they only recite their intended use/result.  Therefore, it is not given patentable weight.  For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.
Claim 2 recites “used to implement dynamic confidence rescaling.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US Publication 2022/0012076) in view of Akella (US Patent 9092802).
A.	In regards to Claims 1, 12 and 25, Natarajan/Akella disclose system, method and computer product for implementing dynamic confidence rescaling for modularity in automatic user intent detection systems, comprising:
	one or more processors; Natarajan [0102];
	and a system memory coupled to the one or more processors, the one or more processors configured to implement: Natarajan [0104]
	identifying user intents using separately trained models with corresponding training data, Natarajan [0040: xbot may send the textual user input to a natural-language understanding (NLU) module to interpret the user input; NLU module may identify an intent from the user input in a personalized and context-aware manner; the NLU module may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation (training data). The NLU module may also comprise one or more programs (models) that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input; the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks; 0041: based on the information obtained from the social graph, knowledge graph, concept graph, and user profile, and subject to applicable privacy policies, the entity resolution module may accurately resolve the entities associated with the user input in a personalized and context-aware manner];
	applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules, Natarajan [0054: the NLU module may process the domain classification/selection result using an intent classifier; the intent classifier may be based on a machine-learning model that may take the domain classification/selection result as input and calculate a probability of the input being associated with a particular predefined intent; NLU module may process the domain classification/selection result using a meta-intent classifier; meta-intent classifier may determine categories that describe the user's intent; NLU module may use a meta slot tagger to annotate one or more slots for the classification result from the meta-intent classifier; 0065: xbot may send the textual input to the NLU module. The NLU module may identify one or more intents and one or more slots based on the textual input of the user input; the identified one or more intents and slots and the visual analysis result from the visual-recognition agents may be sent to the co-reference module. The co-reference module may resolve one or more entities corresponding to the one or more subjects identified by the visual-recognition agents based on the identified one or more slots. The co-reference module is able to link the wording information of the textual input or audio input with the visual analysis result of the visual input, which makes it an effective solution for addressing the technical challenge of accurately resolving entities from multimodal user input];
	Natarajan discloses embodiments may include combining respective components, elements, features, functions or operations [0111], but does not specifically disclose, applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents.  This is disclosed by Akella [Col. 5 Ln 1-5: knowledge extraction may also be based on extracting the Knowledge Nuggets (KN) and/or Knowledge Processes (KP), including process level patterns, by blending (business, enterprise, web, social, network, and/or other) processes at different levels of granularity; Col. 5 Ln 19-28: resulting and associated extracted KN (or KP) may be encapsulated as a combined temporal state with various data type components, which may be hierarchical, by means of hierarchical Bayesian statistical modeling. The KN (or KP) capture and matching of the extracted metadata of context and intent of any individual or user (resulting in relevant information and action provisioning) could be continually updated]. 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Natarajan with the teachings from Akella with the motivation to provide an approach that incorporates business, enterprise, web, social, network, and/or other knowledge processes into a cohesive unit.  Akella [Col. 5 Ln 60-63].
B.	In regards to Claim 2, Natarajan discloses the one or more processors further configured to implement receiving separately trained models with corresponding training data used to implement dynamic confidence rescaling.  Natarajan [0042: each record may have diverse values for an attribute of the entity. Each attribute value may be associated with a confidence probability; each of the resolved entities may be also associated with a confidence score; 0049: generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities].  
C.	In regards to Claims 3 and 13, Natarajan discloses wherein the one or more processors further configured to implement applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules includes classifying training data into groups with each group representing a classification of modules in a domain.  Natarajan [0057: ontology data may comprise the structural relationship between different slots/meta-slots and domains. The ontology may also comprise information of how the slots/meta-slots may be grouped, related within a hierarchy where the higher level comprises the domain].  
D.	In regards to Claim 4 and 14, Natarajan discloses, wherein the one or more processors further configured to implement applying natural language processing (NLP) and statistical analysis on the training data to classify the training data into groups and modules includes applying natural language processing (NLP) based on various classes of the training data.  Natarajan [0054: NLU module may use a meta slat tagger to annotate one or more slots for the classification result from the meta-intent classifier. Example and not by way of limitation, a user request may comprise "change 500 dollars in my account to Japanese yen." The intent classifier may take the user request as input and formulate it into a vector. The intent classifier may then calculate probabilities of the user request being associated with different predefined intents based on a vector comparison between the vector representing the user request and the vectors representing different predefined intents].  
E.	In regards to Claim 5 and 15, Natarajan discloses, the one or more processors further configured to implement classifying training data into groups representing a classification of successive modules in a business domain.  Natarajan [0057: ontology data may comprise the structural relationship between different slots/meta-slots and domains. The ontology may also comprise information of how the slots/meta-slots may be grouped, related within a hierarchy where the higher level comprises the domain].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US Publication 2022/0012076) in view of Akella (US Patent 9092802) in further view of Hou (US Publication 2018/0275817).
A.	In regards to Claims 8, Natarajan does not specifically disclose, wherein the one or more processors further configured to implement computing a total size of each imported intent in each module.  This is disclosed by Hou [0094: importing the key semantic segment which is associated with the user intent matching the respective selected candidate operation into the candidate operation selected by the user and evoking it].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Natarajan with the teachings from Hou with the motivation to enable a user to automatically perform the desired operation on the key semantic segment in text by importing the user intent, which improves the friendliness of the interface and the convenience of the user's operation. Hou [0009].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant submits regarding the 35 U.S.C. § 112(a) rejection that the limitation “identifying user intents using separately trained models with corresponding training data” is supported by FIG. 2 and paragraph [0022] of the Specification.  The Examiner respectfully disagrees.  Applicant specifically points to the statement of paragraph [0022] referring “to FIG. 2, system operations 200 for identifying user intents start at a block 202 with receiving separately trained models M (M1, M2,..., Mn) with corresponding training data D (D1, D2, ..., Dn) for identifying user intents;” and states that “PHOSITA would easily be able to pull in existing models and the respective training data, in addition to manually transferring the respective files.”  This disclosure only shows that receiving data/model/files is easily understood and well know.  It however, does not describe or support how received data/model is used to identify a user’s intent.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.
	Applicant submits that the limitation “applying dynamic confidence scaling for combining the modules using statistical information computed about each module being combined to identify user intents” is supported by FIGs. 2-3 and paragraphs [0022]-[0024] of the Specification.  The Examiner respectfully disagrees.  Applicant specifically points to paragraph [0022], which states that as “indicated at a block 208, a confidence rescaling algorithm is applied for combining the modules Mj, Mj+1 falling in the group Gi based a first weighting for the inside domain data size for the group Gi and second weighting for the outside domain data size for the group Gi;” and to additional formulas disclosed in paragraphs [0023-[0024].  These proffered paragraphs and FIGs make it clear that the data size is essential to calculating a user’s intent; however, they do not describe how training data size is measured, nor how a user’s intents are identified based on said data size.  As such, there is not sufficient description disclosed by the specification of how the claimed function is to be performed.
	Applicant submits regarding the 35 U.S.C. § 112(b) rejection that the limitations are supported by FIGs. 2, 4-5 and paragraphs [0022] and [0027]-[0030] of the Specification.  The Examiner respectfully disagrees.  A domain as in the case of a “business domain” that Applicant alludes to would be a business website/internet domain as is known in the art.  However, it is unclear whether Applicant’s specification is referring to such a domain because one skilled in the art does not characterize a domain as an inside or outside domain, neither does one skilled in the art measure an inside or outside domain by size and weight.  Although, Applicant is entitled to act as his own lexicographer, the specification must clearly define what Applicant means if the word/term is used outside of its ordinary meaning. See MPEP § 2173.05(a)(III).  Applicant contends that “PHOSITA would understand that the term "inside domain data" refers to the data resident within the respective atomically-trained model (M1, et al.) and the term "outside domain data" refers to the data not resident within the respective atomically trained model.”  The ordinary usage of the term atomic data generally refers the lowest level of data.  Therefore, an atomically-trained model, which the specification does not disclose, would tend to mean the lowest sub-domain of a domain.  This does not correspond to Applicant’s suggestion of an “inside” domain.  Moreover, the specification does not describe a model to be equivalent to a website domain, it vaguely states that modules fall into a business domain.  Since neither the claims nor the specification define what an inside or outside domain are, there is no standard for ascertaining the requisite degree by which an inside or outside domain size is separated; and there is no standard for ascertaining the requisite degree on which an inside or outside domain is weighed.  As such the claims are indefinite.
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the abstract idea is integrated into a practical application because the present application sets forth an improvement over existing technology.  The Examiner respectfully disagrees.  The claim is directed to abstract ideas with no additional element that integrate the abstract idea into a practical application or constitute significantly more.  See the 101 analysis above.
	The instant application solves an entrepreneurial problem rather than a technological one.  Applicant states that the claims as implemented provide a mechanism for a commercial entity to more accurately predict the inclinations of its cliental with respect to their intentions across a suite of otherwise disparate and distinct service lines.  This is in and of itself an abstract idea and an improvement on an abstract idea is still an abstract idea.  Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computing device does not itself confer patent eligibility.  
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
C.	Regarding the 35 U.S.C. § 103 rejection, Applicant asks for clarification on where the references teach what is recited in the preamble of the independent claim 1.  It does not matter what is stated in the abstract of a prior art reference in regards to what it teaches in its disclosure.  If the references teach the limitations of the independent claim then it necessarily reads on the preamble of the invention.
	Regarding the limitation “separately trained models with corresponding training data.” Natarajan discloses sending textual user input to a natural-language understanding (NLU) module to interpret the user input and that NLU module may also comprise one or more programs (models) that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input. Natarajan [0040].
	Regarding the limitation “statistical analysis on the training data to classify the training data into groups and modules.”  As a first matter, the clause “to classify the training data into groups and modules” does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use/result.  Therefore, it is not given patentable weight.  For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.  Notwithstanding, Natarajan discloses that system may process the multimodal user input with different modules of the assistant system based on the different modalities of the user input; Natarajan [0007]; that its NLU module may process the domain classification/selection result using an intent classifier; the intent classifier may be based on a machine-learning model that may take the domain classification result as input and calculate a probability of the input being associated with a particular predefined intent; NLU module may process the domain classification/selection result using a meta-intent classifier; NLU module may use a meta slot tagger to annotate one or more slots (groups) for the classification result from the meta-intent classifier. Natarajan [0054]; and also that ontology data comprise the structural relationship between different slots/meta-slots and domains; where the ontology may also comprise information of how the slots/meta-slots may be grouped. Natarajan [0057].
	Regarding the limitation “applying dynamic confidence scaling for combining modules using statistical information computed about each module being combined to identify user intents.”  As a first matter, the clause “to identify user intents” does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use/result.  Therefore, it is not given patentable weight.  Natarajan discloses its embodiments include combining respective components (modules).  In combination Akella discloses that relevant data may be retrieved using a dynamic technique. Akella [Col. 23 Ln 45-46]; that knowledge extraction may also be based on extracting the Knowledge Nuggets (KN) and/or Knowledge Processes (KP), including process level patterns, by blending (business, enterprise, web, social, network, and/or other) processes at different levels of granularity (confidence scaling); Akella [Col. 5 Ln 1-5]; and that resulting and associated extracted KN (or KP) may be encapsulated as a combined temporal state with various data type components, which may be hierarchical, by means of hierarchical Bayesian statistical modeling. Where this KN (or KP) capture and matching of the extracted metadata of context and intent of any individual or user (resulting in relevant information and action provisioning) could be continually updated (i.e. dynamically). Akella [Col. 5 Ln 19-28].
	Applicant’s arguments relating to claims 12 and 25 are rejected accordingly to independent claim 1.  Applicant’s other arguments relating to the dependent claims are also rejected accordingly to independent claims 1 and 12.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).